TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00099-CR


                               Justin Edward Panus, Appellant

                                               v.

                                 The State of Texas, Appellee



             FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
        NO. 16-2610-K368, THE HONORABLE RICK J. KENNON, JUDGE PRESIDING



                ORDER AND MEMORANDUM OPINION


PER CURIAM

              Justin Edward Panus, acting pro se, has appealed the district court’s denial of his

motion for postconviction forensic DNA testing. See Tex. Code Crim. Proc. arts. 64.01-.05.

However, our review of the record reflects that the ruling on Panus’s motion is not signed and

consists only of a handwritten notation at the bottom of the motion stating “denied.” 1 A written

and signed appealable order is a prerequisite to invoking our appellate jurisdiction. See Tex. R.

App. P. 26.2(a)(1); State v. Rosenbaum, 818 S.W.2d 398, 402 (Tex. Crim. App. 1991); Dewalt v.

State, 417 S.W.3d 678, 685 n.32 (Tex. App.—Austin 2013, pet. ref’d).



       1
          The clerk’s record case summary has a “Judge’s Docket Entry” dated “01/17/2020”
stating “Review of Motion for DNA Testing: Motion Denied (RK).” But that entry does not
substitute for a signed order on the motion. Dewalt v. State, 417 S.W.3d 678, 685 n.32 (Tex.
App.—Austin 2013, pet. ref’d) (noting that docket-sheet entries do not qualify as appealable
orders).
               Accordingly, this appeal is abated and the cause is remanded to the district court

for entry of a signed order as to Panus’s motion for forensic DNA testing. See Ex parte

Crenshaw, 25 S.W.3d 761, 764 (Tex. App.—Houston [1st Dist.] 2000, pet. ref’d) (noting that

court had previously abated appeal because record did not contain written order reflecting court’s

ruling); see also Sturgis v. State, No. 05-08-00006-CR, 2010 Tex. App. LEXIS 2045, at *4-5

(Tex. App.—Dallas Mar. 24, 2010, pet. ref’d) (mem. op.) (noting that court had previously

abated appeal because at time of appeal, trial court had not signed written order denying

defendant’s motion for DNA testing). A supplemental clerk’s record containing the signed order

is to be prepared and forwarded to this Court no later than April 30, 2020.

               It is so ordered March 31, 2020.



Before Chief Justice Rose, Justices Baker and Triana

Abated and Remanded

Filed: March 31, 2020

Do Not Publish




                                                  2